          CASE 0:18-cv-03025-JNE-ECW Doc. 127 Filed 02/20/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    ROCCO CIOFOLETTI, et al., on behalf of                Civil No. 0:18-cv-03025 (JNE/ECW)
    themselves and all others similarly
    situated,

                        Plaintiffs,

    v.
                                                        STIPULATION AND [PROPOSED]
    SECURIAN FINANCIAL GROUP, INC.,                      ORDER TO AMEND PRETRIAL
    et al.,                                                  SCHEDULING ORDER

                        Defendants.




         Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure and Local Rule

16.3, the parties, through their undersigned counsel,1 hereby stipulate to amend the

Court’s Pretrial Scheduling Order entered on May 9, 2019 [Doc. #72].

         There is good cause for an amendment to the Pretrial Scheduling Order for the

following reasons:

         1.    On October 26, 2018, Plaintiff Rocco Ciofoletti started this lawsuit against

Defendants Securian Financial Group, Inc., Minnesota Life Insurance Company,

Securian Life Insurance Company, and Minnesota Mutual Companies, Inc. (collectively,

the “Securian Defendants”). On December 3, 2019, Plaintiffs filed a Second Amended




1
 Shurwest joins in this stipulation pursuant to the Court’s order requiring its filing. [Doc. 126]
Shurwest, by joining in this stipulation, is not waiving its objection to the Court’s exercise of
personal jurisdiction over it.



STIPULATION AND [PROPOSED] ORDER TO AMEND PRETRIAL SCHEDULING ORDER – PAGE 1
        CASE 0:18-cv-03025-JNE-ECW Doc. 127 Filed 02/20/20 Page 2 of 6




Complaint that named Shurwest, LLC (“Shurwest”) as a defendant. The Securian

Defendants answered the Second Amended Complaint on December 16, 2019.

Shurwest intends to file a motion to dismiss for lack of jurisdiction under Rule 12(b)(2)

of the Federal Rules of Civil Procedure and a motion to dismiss for failure to state a

claim under Rule 12(b)(6) .

       2.     The Court directed the parties to confer regarding the schedule in this

action [Doc. #126]. The parties did so, and they agree that a schedule should be set for

briefing on motions that will determine whether Shurwest should remain a party to this

case. They respectfully ask the Court to extend the deadline for submission of a

proposed amended scheduling order that would govern the case through trial until

after the Court’s determination of Shurwest’s motions to dismiss because whether

Shurwest remains a party to the case may have an impact on the extent to which the

existing schedule should be altered. They also ask that the Court suspend existing

deadlines pending submission of a proposed amended scheduling order.

       For the foregoing reasons, the parties’ hereby stipulate that there is good cause to

amend the Court’s Pretrial Scheduling Order as follows:

SHURWEST’S MOTION TO DISMISS

       1.     Shurwest shall file its motions to dismiss and supporting documents

within 30 days of the date of the Court’s Order approving this Stipulation. The briefing

deadlines on that motion will be governed by Local Rule 7.1.




STIPULATION AND [PROPOSED] ORDER TO AMEND PRETRIAL SCHEDULING ORDER – PAGE 2
        CASE 0:18-cv-03025-JNE-ECW Doc. 127 Filed 02/20/20 Page 3 of 6




MEET AND CONFER / SUBMISSION OF PROPOSED SCHEDULING ORDER

       2.     Within 10 days following the Court’s ruling on Shurwest’s motions to

dismiss, the parties shall meet and confer regarding the schedule in this action,

including the schedule for any remaining briefing on Plaintiffs’ class certification

motion (Dkt. 84) and file a proposed amended scheduling order. To the extent the

parties disagree with respect to the proposed amended scheduling order, they will set

forth their positions as to any disagreements in letters filed on CM/ECF

contemporaneously with the proposed amended scheduling order

EXISTING DEADLINES

       3.     The remaining deadlines in the Court’s Pretrial Scheduling Order entered

on May 9, 2019 [Doc. #72] are suspended.




STIPULATION AND [PROPOSED] ORDER TO AMEND PRETRIAL SCHEDULING ORDER – PAGE 3
      CASE 0:18-cv-03025-JNE-ECW Doc. 127 Filed 02/20/20 Page 4 of 6




Dated: February 20, 2020         ANTHONY OSTLUND
                                 BAER & LOUWAGIE P.A.

                                 Brooke D. Anthony (#0387559)
                                 Philip J. Kaplan (#0389351)
                                 3600 Wells Fargo Center
                                 90 South Seventh Street
                                 Minneapolis, Minnesota 55402
                                 Tel: (612) 349-6969
                                 Fax: (612) 349-6996
                                 Email: banthony@anthonyostlund.com
                                         pkaplan@anthonyostlund.com

                                 and

                                 DLA PIPER LLP (US)


                                 s/ Jason M. Hopkins
                                 Jason S. Lewis
                                 (Texas No. 24007551 pro hac vice)
                                 Jason M. Hopkins
                                 (Texas No. 24059969 pro hac vice)
                                 1900 N. Pearl St., Ste. 2200
                                 Dallas, Texas 75201
                                 Tel: (214) 743-4546
                                 Fax: (972) 813-6267
                                 Email: Jason.Lewis@dlapiper.com
                                         Jason.Hopkins@dlapiper.com

                                 Attorneys for Defendant Shurwest, LLC


                                 s/Daniel E. Gustafson
                                 Daniel E. Gustafson (#202241)
                                 Karla M. Gluek (#238399)
                                 Daniel J. Nordin (#392393)
                                 GUSTAFSON GLUEK PLLC
                                 Canadian Pacific Plaza
                                 120 South Sixth Street, Suite 2600
                                 Minneapolis, MN 55402
                                 Tel: (612) 333-8844
                                 dgustafson@gustafsongluek.com
                                 kgluek@gustafsongluek.com
                                 dnordin@gustafsongluek.com




STIPULATION AND [PROPOSED] ORDER TO AMEND PRETRIAL SCHEDULING ORDER – PAGE 4
      CASE 0:18-cv-03025-JNE-ECW Doc. 127 Filed 02/20/20 Page 5 of 6




                                 Lee Squitieri
                                 SQUITIERI & FEARON, LLP
                                 32 East 57th Street
                                 12th Floor
                                 New York, New York 10022
                                 Tel: (212) 421-6492
                                 Fax: (212) 421-6553
                                 lee@sfclasslaw.com

                                 Kenneth A. Wexler
                                 Kara A. Elgersma
                                 WEXLER WALLACE LLP
                                 55 W. Monroe Street
                                 Suite 3300
                                 Chicago, Illinois 60603
                                 Tel: (312) 346-2222
                                 kaw@wexlerwallace.com
                                 kae@wexlerwallace.com

                                 Attorneys for Plaintiffs

                                 s/ Kathy J. Huang
                                 Robert D. Phillips, Jr. (pro hac vice)
                                 Kathy J. Huang (pro hac vice)
                                 Gillian H. Clow (pro hac vice)
                                 ALSTON & BIRD LLP
                                 333 South Hope St., 16th Fl.
                                 Los Angeles, CA 90071
                                 Tel: (213) 576-1000
                                 Fax: (213) 576-1100
                                 bo.phillips@alston.com
                                 kathy.huang@alston.com
                                 gillian.clow@alston.com

                                 Shawn M. Raiter (#240424)
                                 David M. Wilk (#222860)
                                 LARSON • KING
                                 30 East Seventh St., Ste. 2800
                                 St. Paul, MN 55101
                                 Tel: 651) 312-6500
                                 Fax: (651) 312-6618
                                 sraiter@larsonking.com
                                 dwilk@larsonking.com

                                 Attorneys for Defendants Securian Financial
                                 Group, Inc., Minnesota Life Insurance
                                 Company, Securian Life Insurance Company
                                 and Minnesota Mutual Companies, Inc




STIPULATION AND [PROPOSED] ORDER TO AMEND PRETRIAL SCHEDULING ORDER – PAGE 5
      CASE 0:18-cv-03025-JNE-ECW Doc. 127 Filed 02/20/20 Page 6 of 6




                                      ORDER

      For good cause shown, the Court hereby adopts the parties’ Stipulation above.

      SO ORDERED.

Dated: __________________________             ______________________________
                                              Honorable Elizabeth Cowan Wright
                                              United States Magistrate Judge




STIPULATION AND [PROPOSED] ORDER TO AMEND PRETRIAL SCHEDULING ORDER – PAGE 6
